COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                              NOS. 2-09-114-CR
                                   2-09-115-CR
                                   2-09-116-CR


ALLEN WADE GEIGER                                                     APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE

                                    ------------

           FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Appellant Allen Wade Geiger appeals his convictions for assault of a

public servant that caused bodily injury, evading arrest or detention in a vehicle,

and unauthorized use of a vehicle. See Tex. Penal Code Ann. §§ 22.01(a),

(b)(1), 38.04(a), (b)(1)(B) (Vernon Supp. 2009), § 31.07(a) (Vernon 2003). On




      1
          … See Tex. R. App. P. 47.4.
June 17, 2008, with the assistance of counsel, Geiger entered into a plea

bargain with the State in which he pled guilty to each of these offenses, signed

written plea admonishments, and waived constitutional and statutory rights.

Under terms of the plea bargain, the trial court convicted Geiger, ordered him

to serve sixty days’ confinement, and placed him on community supervision in

each of the three cause numbers related to his offenses.

      Three months later, the State filed petitions to revoke Geiger’s community

supervision because he committed a new offense. Through preprinted pro se

motions, Geiger attempted to withdraw his guilty pleas (on the charges he had

already been convicted of) and requested the trial court to transform his third-

degree felony assault conviction into a class A misdemeanor. Then, in March

2009, after Geiger waived his right (with assistance of counsel) to have a

reporter’s record made of his revocation proceedings 2 and entered open pleas

of true to the State’s petitions, the trial court sentenced him to two years’

confinement in each of the evading arrest or detention with a vehicle and

unauthorized use of a vehicle charges and four years’ confinement in the

assault charge. Geiger filed his notices of these appeals.




      2
      … A court reporter must, “unless excused by agreement of the parties,”
make a full record of the trial court’s proceedings. Tex. R. App. P. 13.1(a).

                                       2
         Geiger’s appointed counsel has filed a motion to withdraw from her

representation of Geiger; counsel has also filed a brief that satisfies the

requirements of Anders v. California by presenting a professional evaluation of

the record demonstrating why there are no arguable grounds for relief. 386
U.S. 738, 744–45, 87 S. Ct. 1396, 1400 (1967); see In re Schulman, 252
S.W.3d 403, 406–12 (Tex. Crim. App. 2008).             We sent Geiger a letter

notifying him of his counsel’s motion and informing him of his right to file a pro

se appellate brief. We have not received any brief from Geiger, nor have we

received any communication from him indicating that he desires to file such a

brief.

         As the reviewing court, we must conduct an independent evaluation of

the record to determine whether counsel is correct in concluding that the appeal

is frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App.

1991); Mays v. State, 904 S.W.2d 920, 923 (Tex. App.—Fort Worth 1995, no

pet.). Only then may we grant counsel’s motion to withdraw. See Penson v.

Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).

         We have carefully reviewed the record and counsel’s Anders brief. We

agree with counsel that this appeal is wholly frivolous and that it is without

merit. We find nothing in the record that might arguably support the appeal.

See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

                                        3
Therefore, we grant counsel’s motion to withdraw and affirm the trial court’s

judgment.

                                         PER CURIAM

PANEL: LIVINGSTON, J.; CAYCE, C.J.; and MEIER, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 22, 2009




                                     4